MARTIN, Judge.
Defendant assigns as error the failure of the trial court to charge the jury on the lesser included offense of simple assault. We find no merit in this contention.
In the instant case, the trial court included in its charge to the jury an instruction declaring and explaining the law arising on the evidence as it related to the offense of assault on a female. Among other things, the jury was instructed that the State must prove the assault, that the victim was a female and that defend*614ant was a male over the age of 18 years. The jury, obviously failing to find that the beer bottle was used as a deadly weapon, acquitted defendant of that charge, and returned a verdict of guilty of assault on a female. We are of the opinion that, on the facts of this case, an instruction on the offense of simple assault was not necessary.
In the case at bar, the evidence presented established that defendant, a male over 18 years old, assaulted a female. “An assault on a female, committed by a man or boy over eighteen years of age, is not a simple assault; it is a misdemeanor punishable in the discretion of the court.” State v. Hill, 6 N.C. App. 365, 369, 170 S.E. 2d 99, 102 (1969). In a prosecution for assault with a deadly weapon where the evidence discloses that, if an assault were made, it was made by a male over 18 on a female, it is not error to fail to submit the question of guilt of simple assault. State v. Church, 231 N.C. 39, 55 S.E. 2d 792 (1949). In State v. Jackson, 226 N.C. 66, 36 S.E. 2d 706 (1946), a defendant pled guilty to “a simple assault” on “Mrs. Walker.” The Court held that defendant could be punished for a general misdemeanor. The Court said:
“G.S. 14-33, creates no new offense. It relates only to punishment. Under its provisions all assaults, and assaults and batteries, not made felonies by other statutes are general misdemeanors punishable in the discretion of the court, except where no deadly weapon has been used and no serious damage done the punishment may not exceed a fine of $50 or imprisonment for 30 days, unless the assault is committed upon a female by a man or boy over 18 years of age. Assaults and assaults and batteries upon a female by a man or boy over 18 years of age are expressly excluded from the proviso or exception. Thus they remain general misdemeanors.” 226 N.C. at 67-68, 36 S.E. 2d at 707.
State v. Courtney, 248 N.C. 447, 103 S.E. 2d 861 (1958); State v. Lefler, 202 N.C. 700, 163 S.E. 873 (1932); State v. Jones, 181 N.C. 546, 106 S.E. 817 (1921); State v. Smith, 157 N.C. 578, 72 S.E. 853 (1911).
*615Accordingly, we find no error in the trial court’s failure to submit a charge on the offense of simple assault. We have carefully reviewed defendant’s remaining assignment of error as they relate to both his assault and larceny convictions and find no prejudicial error.
No error.
Judges Morris and Vaughn concur.